Citation Nr: 1543787	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability, to include as
secondary to a cervical spine disability.

3.  Entitlement to service connection for a left shoulder disability, to include as
secondary to a cervical spine disability.

4.  Entitlement to service connection for a right arm disability, to include as
secondary to a cervical spine disability.

5.  Entitlement to service connection for a left arm disability, to include as
secondary to a cervical spine disability.

6.  Entitlement to service connection for a psychiatric disability, to include as
secondary to asbestosis.

7.  Entitlement to service connection for chronic obstructive pulmonary disease
(COPD), to include as secondary to asbestosis.

8.  Entitlement to a total disability rating based on individual unemployability due
to service connected disabilities (TDIU).

9.  Whether new and material evidence has been submitted to reopen a claim for
entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and a private physician.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 2005, November 2006, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a personal hearing at the RO in February 1997.  He also testified at a hearing before the Board at the RO in January 2001.  Transcripts of both hearings are included in the claims file.  The Veterans' Law Judge that conducted the January 2001 hearing thereafter retired and the Veteran declined an opportunity to have another hearing.

The January 1996 rating decision on appeal denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability.  In an October 1997 decision, the Board denied the Veteran's claims for service connection for bilateral arm and shoulder disabilities.  The Veteran appealed the Board's October 1997 decision to the United States Court of Appeals for Veterans Claims (Court) which in a July 1998 order, granted the parties joint motion for remand (JMR), vacating the Board's October 1997 decision to the extent that it denied service connection for the arm and shoulder disabilities.  The case was then remanded back to the Board.  The July 1998 JMR and July 1998 Court order also addressed other issues that are not presently on appeal.

In November 1998 and May 2001, the Board remanded the issues of entitlement
to service connection for bilateral arm and shoulder disabilities for further development.  An August 2002 RO decision (issued in a supplemental statement of the case (SSOC)) also addressed the claims and denied service connection for the arm and shoulder disabilities as secondary to a cervical spine disability.  In an April 2003 decision, the Board again denied the claims for service connection for arm and shoulder disabilities.

The October 2005 RO decision on appeal denied service connection for a psychiatric disorder (listed as depression) and for COPD, both to include as secondary to asbestosis.  By this decision, the RO also denied a TDIU rating.  

The Veteran appealed the Board's April 2003 decision to the Court, which in a
November 2005 order vacated and remanded the denial of the claims for service connection for the bilateral arms and shoulders.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.

In May 2006, the Board remanded the issues of entitlement to service connection
for arm and shoulder disabilities for further development.  The Board also remanded the issues of entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis, entitlement to service connection for COPD, to include as secondary to asbestosis, and entitlement to a TDIU rating for the issuance of a statement of the case (SOC).  The Board further remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to the RO for adjudication.  

The November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v Brown, 83 F 3d 1380 (Fed Cir 1996).  

In a January 2008 decision, the Board reopened and denied the claim for entitlement to service connection for a cervical spine disability.  The Board also
denied the claims for entitlement to service connection for arm and shoulder disabilities, all to include as secondary to a cervical spine disability.  The Board further denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, COPD, and entitlement to a TDIU.  The Veteran then appealed the January 2008 Board's decision to the Court, which in a November 2009 order, granted the parties' JMR vacating the January 2008 decision and remanding the case for compliance with the terms of the JMR.

In January 2011, the Board requested a Veterans Health Administration (VHA)
opinion as to the issue of entitlement to service connection for a cervical spine
disability, and the VHA was obtained in January 2011.   In May 2011, the Veteran
and his attorney were provided with a copy of the VHA opinion.  No additional
evidence was submitted in response by the Veteran and his attorney.  In January 2012 the Board remanded this case for further development.
In March 2013, the Board issued a decision that denied service connection for the
cervical spine, bilateral arm, and bilateral shoulder disabilities and remanded the case for additional development of the claims for service connection for a psychiatric disability, COPD, and the claim for TDIU.  The Veteran again appealed the Board s decision to the Court, which in a January 2014 order granted another JMR vacating the March 2013 decision to the extent that it denied service connection for the cervical spine, bilateral arm, and bilateral shoulder disabilities.  The claims returned to the Board in August 2014 where they were joined by a claim to reopen entitlement to service connection for asbestosis.  All the claims were remanded for additional development.  The appeal has now returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board truly regrets additional delay in this case, but finds that a remand is once again required to comply with the previous remand instructions.  The Board's August 2014 remand ordered that a new VA examination should be obtained to determine the etiology of the claimed disabilities of the cervical spine, arms, and shoulders.  The Board also ordered that records of VA treatment dated after November 2013 should be obtained and added to the record and the claims should be readjudicated with consideration of the new evidence.  Although a VA examination was conducted in April 2015 in accordance with the Board's August 2014 directive, the claims file does not contain the outstanding VA treatment records identified by the Board and there is no indication that the claims were readjudicated.  Another remand is therefore required to comply with the Board's instructions.  See Stegall v. West, 11 Vet. App 268 (1998).

With respect to the claim to reopen service connection for asbestosis, the Board noted in August 2014 that the Veteran filed a notice of disagreement (NOD) in response to the November 2013 denial of his claim.  He had not received a SOC in response to his disagreement, and the Board ordered that a SOC must be provided in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  The record before the Board does not indicate that the SOC was issued and another remand is unfortunately required.  

Additionally, the parties have agreed that the claims for entitlement to service connection for a psychiatric disorder, COPD, and TDIU are inextricably intertwined with the claim to reopen service connection for asbestosis.  As the Board is remanding the claim to reopen service connection for asbestosis, the intertwined claims for service connection and TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Jacksonville VA Medical Center (VAMC) dated from November 2013 to the present.  All records received pursuant to this request must be associated with the claims file. 

2.  Issue a SOC addressing the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  If the Veteran perfects the appeal, return the claim to the Board.

3.  After obtaining the evidence detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all new VAMC treatment records and the April 2015 VA examination report.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




